ENGLAND, Justice.
The writ of certiorari is quashed as having been improvidently granted.
On August 13, 1999, the Court of Criminal Appeals issued an unpublished memorandum affirming the judgment of the trial court. In quashing the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals’ unpublished memorandum. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
WRIT QUASHED AS IMPROVIDENTLY GRANTED.
HOOPER, C.J., and MADDOX, HOUSTON, COOK, SEE, LYONS, BROWN, and JOHNSTONE, JJ„ concur.